MEMORANDUM **
Jesus Gastelum Sosa and Rocio Obispo Gastelum, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ order denying their motion to reopen. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s June 16, 2005, order dismissing petitioner’s appeal because the petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003). The evidence petitioners presented with their motion to reopen concerned the same basic hardship grounds as them application for cancellation of removal. We therefore lack jurisdiction to review the BIA’s determination that the evidence would not alter the agency’s prior discretionary determination that petitioners failed to establish the requisite hardship. See Fernandez v. Gonzales, 439 F.3d 592, 602-03 (9th Cir.2006).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.